UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2745



MARVIN CRIGGER,

                                              Plaintiff - Appellant,

          versus


TRUSTEES OF THE UNITED MINE WORKERS HEALTH &
RETIREMENT FUNDS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-98-79)


Submitted:   April 30, 1999                   Decided:   May 21, 1999


Before WILKINS and TRAXLER, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Lamie, BROWNING, LAMIE & SHARP, P.C., Abingdon, Virginia,
for Appellant.     Glenda S. Finch, Deputy General Counsel,
Christopher F. Clarke, Assistant General Counsel, UMWA HEALTH &
RETIREMENT FUNDS, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marvin   Crigger   appeals   the   district   court’s   order

granting the Appellee’s motion for summary judgment in this action

arising under Title I of the Employee Retirement Income Security

Act of 1974, 29 U.S.C.A. §§ 1001-1168 (West 1994 & Supp. 1998)

(“ERISA”).    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Crigger v. Trustees UMWA, No.

CA-98-79 (W.D. Va. Oct. 29, 1998).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                  2